Citation Nr: 0405872	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  99-17 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to November 1967 and from September 1969 to 
February 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Portland, Oregon (RO).

The October 1998 rating decision found that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for PTSD.  In February 
2001, the Board determined that the veteran had submitted new 
and material evidence, reopened the claim, and remanded it to 
the RO for adjudication on the merits.  The RO denied service 
connection and returned the case to the Board.  Thereafter, 
the Board requested an independent medical expert opinion 
concerning the veteran's claim.  That opinion has now been 
obtained and the matter is ready for further appellate 
review.


FINDING OF FACT

By a preponderance the evidence establishes that the veteran 
does not have PTSD.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA must also make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

In the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of the October 1998 
rating decision, the June 1999 Statement of the Case, the 
February 2001 Board decision, a November 2002 letter from the 
RO, and the December 2002 Supplemental Statement of the Case.  
In these documents, the veteran was informed of the basis for 
the denial of his claim, of the type of evidence that he 
needed to submit to substantiate his claim, and of all 
regulations pertinent to his claim.  The veteran was 
specifically advised of the provisions of the VCAA in the 
Board remand, the November 2002 letter, and the December 2002 
Supplemental Statement of the Case, including which evidence 
and information was his responsibility, and which evidence 
would be obtained by the RO.

In Pelegrini v. Principi, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits promulgated by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In the present case, the initial 
AOJ decision was made two years prior to the enactment of the 
VCAA; therefore, a VCAA notice would have been impossible at 
the time of the initial AOJ decision.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice was not provided prior to the first AOJ 
adjudication of the claim, the notice was provided prior to 
the transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case was 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.

In addition, Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the veteran does not contain the "fourth element," the 
Board finds that additional documents provided to the veteran 
fully notified him of the need to submit any evidence 
pertaining to his claim.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).  The veteran is not prejudiced by any technical 
notice deficiency, and a remand to correct any such 
deficiency would serve no useful purpose.  See Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  

As to the duty to assist, the RO considered the service 
medical records and numerous VA clinical records and 
hospitalization reports.  In addition, the veteran was 
afforded VA examinations, including one by a board of 
psychiatrists.  Finally, the Board obtained a detailed and 
comprehensive independent medical expert opinion.  The 
veteran has not requested a personal hearing and has not 
submitted additional evidence.  Consequently, the RO has 
fulfilled its duty to assist the veteran and no further 
action is necessary to comply with the VCAA.  

The service medical records show that, in April 1967, the 
veteran wanted to get out of the Marine Corps and reported 
that he was ready to do something drastic in order to do so.  
He had paranoid feelings about blacks being killed in 
Vietnam, and reported that he was influenced by the teachings 
of national black leaders.  It was recommended that he be 
separated from service.  In August 1967, the veteran 
complained that he was "scared to death" since arriving in 
Vietnam.  He had a history of nervousness, and could not 
sleep or eat.  

In August 1967, the veteran was hospitalized with an initial 
diagnosis of inadequate personality with sociopathic traits.  
He was subsequently transferred to the Naval Hospital in 
Pennsylvania where he was determined to be unsuitable for 
service by Medical Board proceedings conducted in September 
1967.  The veteran's diagnosis was changed to passive 
aggressive personality disorder.  It was observed that he had 
demonstrated poor functioning and had been involved in 
repeated disciplinary problems.  He had a history of being 
unable to get along with others and had always complained of 
an intense dislike for military service.  

The mental status examination found no evidence of psychosis, 
neurosis, or depression.  Rather, the veteran expressed anger 
and poor motivation for further service.  While in the 
hospital, he continued to be sullen and angry but did not 
exhibit any psychiatric, anxiety, or thought disorder.  A 
conference of staff psychiatrists determined that the veteran 
had a longstanding personality disorder and recommended 
discharge.  The November 1967 separation examination made no 
finding of psychiatric defect.  

The veteran's July 1969 enlistment examination and January 
1970 separation examination from his period of active service 
with the Air Force found no psychiatric abnormality.  The 
service medical records from this second period of active 
service contained no psychiatric complaints or findings.

VA medical records following the veteran's discharge from 
active duty reveal numerous hospitalizations, often due to 
drug and alcohol dependence.  Many of these hospitalization 
reports document the veteran's noncompliance with treatment 
and refusal to participate in psychiatric testing.  A review 
of the record suggests that the veteran often sought 
hospitalization when he was homeless or seeking prescription 
drugs.  Although some of the records contain a diagnosis of 
PTSD, the records do not include psychological testing to 
confirm the diagnosis.  Many of the medical providers 
apparently relied upon a history provided by the veteran.  

The veteran was initially admitted to the VA hospital in 
December 1972 due to heroin dependence.  He reported that he 
had been using heroin for the past 21/2 to 3 years and had 
needle tracks on his left arm; however, the urine specimen 
was negative.  The veteran was readmitted later in the month, 
and malingering and passive-aggressive personality were 
diagnosed.  It was noted that he was noncompliant and not 
credible during his admission.  

The veteran was hospitalized from July to September 1987 with 
a diagnosis of PTSD.  He complained of intrusive thoughts and 
nightmares of Vietnam, ineffective coping patterns, insomnia, 
and depression.  He could not maintain a job and had used 
drugs and alcohol in the past.  He was uncooperative with the 
treatment program, failed to attend activities, had problems 
with authority, and rendered himself untreatable.  

The veteran was again hospitalized from September to November 
1987 with a diagnosis of PTSD.  He reported worsening 
symptoms since his last admission, including suicidal 
ideations and previous suicide attempts by overdose.  He left 
the hospital on unauthorized absence and did not return.  He 
was readmitted in November 1987 and claimed auditory 
hallucinations.  He made progress in treatment but his 
thought process centered on how the VA had not helped him.

In February 1988, the veteran was hospitalized due to alcohol 
and Benzodiazepine dependence and underwent alcohol 
detoxification.  A history of PTSD was noted, but the veteran 
did not wish to be evaluated for PTSD.  In March 1988, the 
veteran was hospitalized with diagnoses of atypical 
psychosis, rule out PTSD, and schizoid and avoidance traits.  
Upon mental status examination, the veteran was preoccupied 
with symptoms of PTSD and repeatedly answered that he had 
PTSD.  He reported both auditory and visual hallucinations.  
The veteran refused to participate in an amytal interview to 
rule in a diagnosis of PTSD.  

The veteran was hospitalized from March to June 1989 with a 
diagnosis of PTSD.  He complained of flashbacks, depression, 
insomnia, suicidal ideations, and auditory hallucinations.  
During treatment, the veteran was hostile and noncompliant 
and refused psychodiagnostic testing for evaluation purposes.  
He chose to be discharged with no follow-up appointments.  

In June 1992, the veteran requested medication for his PTSD.  
The following month, he was admitted into the day treatment 
program; the assessment was PTSD with depression.  He stopped 
attending the day treatment program when he obtained benefits 
from the Social Security Administration.  In January 1993, 
the veteran again requested medication.  He was homeless and 
unemployed.  In February 1993, the veteran was hospitalized 
with a diagnosis of PTSD with psychotic features.  In August 
1994, he received treatment for alcohol abuse.  

The veteran was hospitalized from July to August 1994.  He 
reported intrusive thoughts, flashbacks, and nightmares of 
Vietnam.  The diagnosis was chronic PTSD, psychoactive 
substance abuse, and antisocial personality traits.  He was 
discharged after one week in the PTSD program due to 
noncompliance.  The veteran was hospitalized from April to 
May 1995 with a discharge diagnosis of malingering for 
secondary gain.  It was noted that the veteran did not 
impress any of the physicians in terms of symptomatology for 
his self-proclaimed schizophrenia and PTSD.  The veteran 
appeared to be malingering and admitted himself to the 
hospital for secondary gain of medication and compensation.  

The veteran presented in July 1995 with complaints of anxiety 
attacks and requested more medication.  In October and 
November 1995 and April 1997, the veteran was hospitalized 
for alcohol detoxification.  Dysthymia, history of PTSD per 
patient, and personality disorder were also diagnosed.  In 
October 1995, the veteran requested discharge when he 
received an Agent Orange compensation payment.  
The veteran was hospitalized from November to December 1997 
with discharge diagnoses of mood disorder, not otherwise 
specified, with features of PTSD, and personality disorder.  
It was noted that the veteran was drug seeking, and hostile 
and threatening to the staff.  His psychological testing was 
invalid.  He left on an unauthorized absence and did not 
return.

The veteran was readmitted in December 1997 and January 1998.  
He again exhibited drug seeking behavior.  He refused 
requested psychological testing.  The diagnoses were 
affective disorder and personality disorder.  In January 
1998, the veteran again underwent alcohol detoxification.  VA 
clinical records from August through November 1998 show 
treatment for alcohol abuse, adjustment disorder, personality 
disorder, dysthymia, and alleged PTSD.  He was hospitalized 
in November 1998 for adjustment disorder with suicidal 
gesture.  In May and June 2001, he had recently been abusing 
drugs and alcohol.  He was sent to jail for a parole 
violation.  In August 2002, he was released from jail; PTSD 
was diagnosed by a nurse practitioner.  

The veteran has undergone a number of mental health 
evaluations.  Notably, none of these evaluations resulted in 
a firm diagnosis of PTSD.  During an April 1982 social 
survey, the veteran was angry and hostile throughout the 
interview and blamed all of his problems on the one month 
that he spent in Vietnam.  The social worker commented that 
the veteran was well informed of the symptoms of delayed 
stress syndrome and came up with all of them.  She believed 
that the veteran was never well adjusted and that his 
depression and anger may be due to inadequate personality 
traits.

On May 1982 VA examination, the examiner reviewed the service 
medical records.  The veteran reported that he did not want 
to go to Vietnam and knew that he would "lose it" if he 
went.  He claimed that he was in combat and remembered the 
circumstances of the deaths of his friend and others.  The 
examiner commented that the veteran had a history of 
psychiatric hospitalizations, substance abuse, suicide 
attempts, and extreme difficulty with interpersonal 
relationships.  She opined that the veteran's difficult 
adjustment subsequent to Vietnam and his hospitalization 
during service were not due to PTSD.  She rendered no Axis I 
diagnosis; the diagnosis was borderline personality.

A September 1987 letter from a VA social worker states that 
the veteran had been admitted for PTSD treatment.  The 
veteran suffered from a maladaptive pattern of functioning 
and was to be discharged because he could not use the 
program.  The social worker opined that the veteran was 
unemployable because of an ingrained and dysfunctional style 
of dealing with perceived authorities.

On February 1998 VA psychiatric evaluation by a board of 
psychiatrists, the veteran complained of intrusive thoughts 
and nightmares of Vietnam.  He claimed that he had witnessed 
combat and the deaths of other servicemen.  He also reported 
mood swings, impulsivity, depression, and auditory 
hallucinations.  He reported a long history of psychiatric 
hospitalizations and an extensive history of alcohol and drug 
use.  The diagnoses were mood disorder and features of PTSD.  
In an addendum, the examiners stated that they had reviewed 
the claims folder and they opined that a full syndrome 
diagnosis of PTSD was not warranted.  

On August 2002 VA examination, the veteran claimed that he no 
longer used drugs or alcohol.  He complained of many 
symptoms, but had difficulty specifying the nature of the 
symptoms.  Many of his symptoms, such as poor sleep and 
anxiety, appeared to be related to living at a homeless 
shelter.  The diagnoses were major depressive disorder, PTSD 
traits, and rule out personality disorder.  The examiner 
commented that the veteran complained of significant distress 
in his life and certainly had an unstable lifestyle.  He had 
a long history of mood problems and drug and alcohol 
dependence with some symptoms of PTSD.  The veteran appeared 
to over-endorse psychopathology admitting to many symptoms 
but did not share specifics of those symptoms.  He did not 
want to work or to make changes in his life.  The examiner 
found that character pathology was likely present and not 
amenable to change.  The examiner opined that the veteran 
experienced some symptoms of PTSD but did not meet the full 
criteria for a diagnosis.

On outpatient psychiatric consultation in September 2002, the 
examiner commented that, although the veteran claimed that he 
had PTSD, he was not forthcoming with information that would 
support that diagnosis.  The veteran presented as very angry 
and drug seeking and caused the examiner to doubt the 
veracity of his claim.  Rather, the veteran's history and 
presentation suggested antisocial personality disorder and 
history of polysubstance abuse.  Drug testing was positive 
for cocaine, and the diagnoses were cocaine dependence and 
antisocial personality disorder.  

In September 2003, an independent medical expert, a 
psychiatrist at Northwestern University Medical School, 
submitted the report of a review of the record and opinion 
regarding the nature of the veteran's psychiatric disability.  
This psychiatrist stated that it was his opinion, with the 
necessary degree of medical certainty, that the veteran 
suffered from heroin dependence, alcohol and sedative 
hypnotic dependence, cocaine dependence, malingering, and an 
antisocial personality disorder.  The veteran did not meet 
the criteria for PTSD.  He opined that the veteran's 
personality disorder preceded his psychiatric treatment in 
service.  

This medical expert completed a thorough and detailed review 
of the evidence in the claims file.  He discussed the 
findings of all psychiatric treatment and hospitalizations 
and stated that the veteran had a number of discrepancies in 
his story that were inconsistent with a diagnosis of PTSD.  
He outlined the requirements for a diagnosis of PTSD and 
stated that it was not clear that the veteran was even 
exposed to life-threatening trauma.  During active service 
and his initial psychiatric treatments, the veteran did not 
mention a trauma.  In fact, there was no mention of PTSD-like 
symptoms until July 1987.  The expert found it very unlikely 
that the veteran would have concealed a trauma since his 
discharge in 1967.  In addition, the expert observed that 
there was considerable variance as to the nature of the 
claimed trauma and the various stressors alleged by the 
veteran during his course of treatment.  He found that the 
veteran's story was so inconsistent as to not be believable.  

The psychiatric expert noted that there was considerable 
evidence of drug and alcohol dependence.  He described 
numerous confabulations in the record concerning the 
veteran's claimed suicide attempts and drug use.  He also 
stated that the complaint of auditory hallucinations appeared 
to be contrived.  Such a symptom would entail schizophrenia, 
a totally separate mechanism of disease.  In addition, 
auditory hallucinations were almost always accompanied by 
delusions, and the record generally did not mention 
delusions.  Finally, the expert defined a personality 
disorder as an enduring pattern of inner experience and 
behavior that deviates markedly from the expectations of the 
individual's culture.  The examiner described several 
examples that supported a finding of personality disorder on 
the part of the veteran, such as an inability to get along 
with others, bar fights, domestic violence, prison time for 
assault, and other illegal acts.

Service connection for PTSD requires current medical evidence 
establishing a diagnosis of the condition, presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor; credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).  Section 4.125(a) of 38 C.F.R. 
incorporates the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.

VA law also provides that if the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  A 
statement in the records that the veteran participated in an 
operation or campaign would not, in itself, establish that 
the veteran engaged in combat because the terms "campaign" 
and "operation" encompass both combat and noncombat 
activities.  Rather, the absence from a veteran's service 
records of any ordinary indicators of combat may support a 
reasonable inference that he did not engage in combat.  
VAOGCPREC 12-99.

In the present case, with regard to whether the veteran 
engaged in combat with the enemy, the Board has considered 
the veteran's DD 214, service personnel records, and service 
medical records.  He did not receive any medals or citations 
indicative of combat experience.  His DD 214 does not reflect 
combat service or injury, and the service medical records do 
not document any injuries received in combat.  Service 
personnel records reflect that the veteran served in 
campaigns against the Viet Cong.

Notably, the veteran arrived in Vietnam on July 27, 1967 and 
was sent to medical on August 11, 1967.  Consequently, he had 
a period of approximately 15 days of actual service in 
Vietnam.  As reflected in the service medical records, he had 
expressed a dislike of the Marine Corps and of being 
stationed in Vietnam prior to that time period.  While he has 
alleged exposure to stressful events in Vietnam, including 
seeing wounded and dead servicemen, witnessing the deaths of 
many men in his unit, and participation in search and destroy 
operations and ambushes that are obviously inconsistent with 
official records, the Board finds it unnecessary to determine 
the veracity of his statements concerning his two week period 
of active duty in Vietnam.  This is so in light of the 
finding that his claim must be denied because the 
preponderance of the evidence is clearly against a finding 
that he has a competent diagnosis of PTSD.  

From the veteran's period of active service until the 
consistent diagnosis for his psychiatric disability has been 
personality disorder.  As was discussed in detail above, the 
his repeated hospitalizations were largely due to his ongoing 
substance abuse, and at times related to compensation and 
medication seeking malingering.  The diagnoses of PTSD that 
were recorded on various clinical records apparently relied 
upon the veteran's self-report of symptoms.  None of the 
diagnoses of PTSD comported with the requirements of the DSM-
IV.  In fact, the veteran's malingering and failure to comply 
with psychological testing were well documented by the 
medical professionals.

The Board finds that the opinions of the VA examiners and the 
independent medical expert based on a very thorough review of 
the entire record clearly outweigh those of the clinicians 
relying on the veteran's self-serving accounts.  Their 
opinions that the veteran fails to meet the criteria for PTSD 
are supported by the medical evidence of record over a period 
of many years.  The independent medical expert reviewed the 
entire claims file in detail, including the service medical 
records and all pertinent VA treatment.  His conclusion that 
the veteran suffered from drug and alcohol dependence and a 
personality disorder rather than PTSD had been opined by 
every previous VA examiner.  Accordingly, the preponderance 
of the evidence is against the veteran's claim, and service 
connection for PTSD must be denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



